DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theisen et al. [US 5,004,874].
Claim 1, Theisen et al. discloses a switching device [2], comprising: a first fixed contact [54]; a second fixed contact [56]; a contact bridge [70]; a first movable contact [70d] and a second movable contact [70d] that are arranged at the contact bridge [70]; a first terminal contact [46] on which the first fixed contact [54] is mounted [figure 6]; and a second terminal contact [48] on which the second fixed [56] contact is mounted [figure 6], wherein the first fixed contact is in contact with the first movable contact and the second fixed contact is in contact with the second movable contact in a switched-on state of the switching device [col. 8 lines 43-49], wherein the first fixed contact is free of contact with the first movable contact and the second fixed contact is free of contact with the second movable contact in a switched-off state of the switching device [col. 8 lines 56-61], wherein a path of a load current that flows through the contact bridge [70] between the first movable contact and the second movable contact in the switched-on state extends in a first plane, wherein a movement of the contact bridge between the switched-on state and the switched-off state has a direction that is perpendicular to the first plane [figure 8; the bridge moved up and down while the current mainly flows left to right with respect to the figure],  wherein the load current that flows through the contact bridge between the first movable contact and the second movable contact in the switched-on state has at least one path comprising an S-shaped path, a zig-zag path, a meander path, a Z-shaped path, a C- shape, a path comprising two connected semicircles, or a path twice curved in opposite directions [see the shape of bridge 70 in figure 7], wherein a main direction of the first terminal contact is parallel to a main direction of the second terminal contact [figures 8 and 9], wherein a straight line running between the first movable contact and the second movable contact is across the main direction of the first terminal contact [figures 7-9, contacts 70d are offset so a straight line between the two would be diagonal that crosses the main direction the first terminal contact 46], and wherein the load current that flows through the first terminal contact [46], a first arc [124; figure 9] generated between the first fixed contact [54] and the first movable contact [70d] at a transition between the switched-on state and the switched-off state of the switching device [figure 9], and a first outer part of the contact bridge [70] has a U-form [generally at 70c].
Claim 3, Theisen et al. discloses the switching device according to claim 1, wherein the path of the load current that flows through the contact bridge [70] between the first movable contact [54] and the second movable contact [56] in the switched-on state first extends in a first direction, then in a second direction that is opposite the first direction, and then in the first direction [with respect to figure 7, from the first moveable contact 70d  the current extends right to left along 70c then left to right along 70b and finally right to left along 70c to the second movable contact 70d].
Claim 4, Theisen et al. discloses the switching device according to claim 1, further comprising: a first pair of arc runners [44] which are arranged at the contact bridge [70] near the first movable contact [54]; and a second pair of arc runners [44] which are arranged at the contact bridge near the second movable contact [56; figures 5, 6, 8 and 9].
Claim 5, Theisen et al. discloses the switching device according to claim 1, further comprising: a first pair of arc extinguishing devices [44] configured to extinguish a first arc originating between the first fixed contact and the first movable contact; and a second pair of arc extinguishing devices [44] configured to extinguish a second arc originating between the second fixed contact and the second movable contact [each pair of fixed and movable contacts has their own arc extinguishing devices; figures 5 and 6].
Claim 6, Theisen et al. discloses the switching device according to claim 1, further comprising: a permanent magnet system [60] comprising an inner pole plate [62], an outer pole plate [64/68], and a permanent magnet [60d] that is arranged between the inner pole plate [62] and the outer pole plate [64/68; figure 5].
Claim 8, Theisen et al. discloses the switching device according to claim 6, wherein the first fixed contact [54] and the first movable contact [70d] are between the inner pole plate [62] and the outer pole plate [64; figure 5] in the switched-on state and in the switched-off state of the switching device, and wherein the second fixed contact [56] and the second movable contact [70d] are between the inner pole plate [62] and the outer pole plate [68] in the switched-on state and in the switched-off state of the switching device [figure 5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Theisen et al. [US 5,004,874] in view of Gerving et al. [US 2014/0175057]].
Claim 7, Theisen et al. discloses the switching device according to claim 6, with the exception of wherein the inner pole plate is at least partially U-shaped and the outer pole plate is at least partially U- shaped.
Gerving et al. teaches a switching device wherein an arc driver assembly [24; figure 6] comprises an inner pole plate [28 is at least partially U-shaped and the outer pole plate [27] is at least partially U-shaped with a magnet located in between the two.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pole plate assembly of Theisen et al. to by at least partially U- shaped as taught by Gerving et al. in order to adjust the distribution of the magnetic flux by shaping the pole assembly and thereby direct where arcs generated during contact switching operations are directed since  simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
	
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Theisen et al. [US 5,004,874] in view of Myer et al. [US 2015/0311019].
Claim 11, Theisen et al. discloses a switching arrangement, comprising: the switching device according to claim 1; a magnetic drive [72] coupled to the contact bridge [70] of the switching device; and a control circuit [30] having a control input, , and at least one output coupled to the magnetic drive, wherein the control circuit is configured to set the switching device in the switched-on state or in the switched-off state depending on a control signal provided to the control input [col. 8 lines 43-61].
Theisen et al. fails to teach the inclusion of an emergency input wherein the control circuit is configured to set the switching device in the switched- off state depending on an emergency signal provided to the emergency input.  
Mayer et al. teaches a safety switching device with an emergency input [46] that when used in an emergency situation switches the machine off in a rapid and safe manner [paragraph 0004], comprising a control circuit [1; figure 1] with an emergency input [46] wherein the control circuit [1] is configured to set the switching device in the switched- off state depending on an emergency signal provided to the emergency input [paragraphs 0046-0047].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the emergency input Mayer et al. in the control circuit of Theisen et al. in order to enable turning off the switch during an emergency situation in a rapid and safe manner [Mayer et al. paragraph 0004],
Claim 12, Theisen et al. as modified discloses the switching arrangement according to claim 11, wherein Theisen et al. further discloses that the control circuit [1] comprises: a current sensing unit configured to measure the load current flowing through the switching device; and a trigger level detector having an input coupled to an output of the current sensing unit and an output configured to provide a trigger signal, wherein the control circuit is configured to set the switching device in the switched-off state as a function of the trigger signal [col. 8 lines 43-61].  
Claim 13, Theisen et al. as modified discloses the switching arrangement according to claim 11, with the exception of further comprising: an auxiliary switch or auxiliary contacts, wherein the magnetic drive is additionally coupled to the auxiliary switch or the auxiliary contacts.
Mayer et al. further teaches a control circuit [1] comprising: an auxiliary switch [30a, 30b] or auxiliary contacts [42a, 42b], wherein the magnetic drive is additionally coupled to the auxiliary switch or the auxiliary contacts.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an auxiliary means of controlling the magnetic drive as further taught by Mayer et al. into the switching device of Theisen et al. as modified in order to increase reliability of the switch by adding redundancy in the operation of the magnetic drive [Mayer et al. paragraph 0044]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837